Citation Nr: 1229898	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  11-07 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected acquired posttraumatic stress disorder (PTSD) since March 31, 2005, in excess of 30 percent since August 15, 2008, and in excess of 50 percent since July 17, 2009.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to January 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.
 
The Veteran was afforded a video-conference hearing in June 2011.  A transcript is of record.  

This appeal was previously before the Board in August 2011, at which time it was remanded in order to obtain VA treatment records since February 2011, and to afford the Veteran another VA psychiatric examination.  VA treatment records since February 2011 were obtained, and the Veteran was afforded a VA psychiatric examination in October 2011.  Given the foregoing, the Board finds that VA has substantially complied with the Board's prior remand with regard to this appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with Board's remand instructions).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

The Veteran's service-connected PTSD is productive of anxiety, intrusive thoughts, anger, irritability, depression, difficulty concentrating, auditory and visual hallucinations, social isolation, panic attacks, and passive suicidal ideation, and results in occupational and social impairment in most areas.  


CONCLUSION OF LAW

Throughout the course of this appeal, the criteria for a disability rating of 70 percent, but no higher, for the Veteran's PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Furthermore, as claims for increased initial ratings are downstream issues from that of service connection, the Veteran bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  

For an increased-compensation appeal, 38 U.S.C.A. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  That case, however, was overruled by the U.S. Court of Appeals for the Federal Circuit, and is no longer binding on the Board.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

With regard to the Veteran's claim for an initial disability rating in excess of 10 percent for service-connected PTSD since March 31, 2005, in excess of 30 percent since August 15, 2008, and in excess of 50 percent since July 17, 2009, the Board notes that the Veteran's claim was originally one for service connection, which was granted in April 2008, and evaluated as 10 percent disabling from March 31, 2005 (the date the Veteran's claim for service connection was filed).  Thereafter, the Veteran disagreed with the evaluation of this now service-connected disability.  Subsequently, in November 2008, a 30 percent disability rating was assigned effective August 15, 2008.  The Veteran continued to disagree with the rating assigned and in January 2011, a 50 percent disability rating was assigned effective July 17, 2009.  The Veteran has continued his appeal seeking a higher disability rating.  Because the Veteran's claim was initially one for service connection, which has been granted, the Board finds that VA's obligation to notify him was met as the claim for service connection was obviously substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any deficiency in either the timing or content of notice relating to the Veteran's appeal for an increased rating is not prejudicial to him.

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The Veteran's service treatment records, as well as VA and private treatment records have been obtained.  Indeed, VA treatment records through November 2011 were associated with the record via Virtual VA, and in consideration of the presumption of regularity were reviewed for the June 2012 supplemental statement of the case.  Although there is some indication from the record that the Veteran may have obtained counseling prior to seeking help from Richard Sword, Ph.D., in 2004, at his most recent examination the Veteran indicated that he started psychological treatment in 2004 with Dr. Sword.  In addition, such records do not raise a reasonable possibility of substantiating his claim for an increased initial evaluation where they predate entitlement.  The Veteran has also been afforded VA medical examinations on several occasions, most recently in October 2011.  The VA examination report contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal, and is adequate for purposes of this appeal.  

The Veteran was afforded the opportunity to testify before the Board in June 2011.  During the Board hearing and discussion held off the record, the judge explained the issue on appeal, and asked questions designed to elicit additional information or evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Board is not aware, and the Veteran has not suggested the existence, of any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

Laws and Regulations

Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (West 2002).  When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  Staged ratings are appropriate, when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

PTSD is rated under Diagnostic Code (DC) 9411, for PTSD, which provides a 10 percent rating for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or symptoms controlled by continuous medication. 

A 30 percent rating is provided for occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In evaluating psychiatric disorders, the Board is mindful that the use of the term "such symptoms as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Applicable Facts

The Veteran contends that he is entitled to a higher initial rating for his PTSD.  

Private treatment notes from Richard Sword, Ph.D., show that the Veteran sought psychiatric care with him, starting with the initial intake in December 2004.  Treatment in 2004 showed that the Veteran experienced difficulty concentrating, disturbed sleep punctuated by nightmares and night terrors, and was assessed with a Global Assessment of Functioning (GAF) score of 48.  Treatment records from 2005 show that the Veteran experienced anger, difficulty controlling his temper, and irritability.  He avoided crowds and preferred to be alone.  The Veteran reported that his activities and interests had diminished, and that although he gardened, he no longer fished or hunted.  

In March 2005 Dr. Sword wrote a summary of treatment in which he indicated that the Veteran first sought help for his sleep problems, quick temper, and emotional overreactions.  The letter indicated that the Veteran struggled with anger, sleep difficulties, depression, guilt, overreactions, aggravation, irritation, and impatience, including physiological reactivity.  The Veteran experienced memory lapses about his experiences in Korea, which had occurred over 50 years earlier.  Dr. Sword indicated that the Veteran experienced persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness as indicated by efforts to avoid thoughts, feelings, or conversations, activities, places or people that were associated with or aroused recollections of the trauma.  The Veteran experienced inability to recall an important aspect of the trauma, markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; a restricted range of affect and a sense of a foreshortened future.  He also experienced persistent symptoms of increased arousal including difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; hypervigilance; and, an exaggerated startle response.  The Veteran had been retired for seventeen years.  The Veteran was described as distrustful and angry, which led to loss of motivation, cognitive dysfunction, depression, anxiety, reliving the horrors of war, social isolation and withdrawal.  Dr. Sword assessed the Veteran as having a GAF score of 48.  

Dr. Sword's treatment notes from 2006, and accompanying letter show that the Veteran continued to be treated for PTSD symptomatology, to include his anger residuals, and difficulty sleeping.  He continued to be assessed as having a GAF score of 48.  

At a November 2007 regional office hearing, the Veteran indicated that he struggled with symptoms such as flashbacks and violent thoughts.  He reported that he did not watch war films.  

VA psychiatric examination from January 2008 shows that the Veteran reported experiencing nightmares, three times weekly, such that he would awake sweaty, with an elevated heart rate, at times grabbing his wife, and experienced difficulty resuming sleep.  He reportedly averaged 4 to 5 hours of sleep, and typically awoke feeling tired.  He indicated that he tried to avoid reminders of war, including fireworks or war movies.  The Veteran reported that he was hypervigilant, and described keeping a baseball bat near his bed, sitting with his back against the wall in public places, feeling uncomfortable when others were behind him, and awakening to noises and grabbing the baseball bat prior to checking his surroundings.  He reported that he experienced intrusive thoughts, sometimes triggered by the smell of dead animals, news of people dying, or funerals.  The Veteran reported having anger issues for many years, and indicated that he had hit the dog when he did not listen, and punched holes in the wall.  The Veteran reported that he had worked at a hospital for 36 years, starting as a dishwasher and working his way up to purchasing.  He denied ever having lost work due to mental health issues.  

On mental status examination, the examiner indicated that there was no impairment of thought process or communication.  Delusions and hallucinations were not reported.  There was inappropriate behavior, such as punching holes in walls.  The Veteran denied lethal thoughts or plans regarding suicide or homicide.  The Veteran's ability to maintain personal hygiene was normal, and he was oriented to person, place and time.  When considering memory loss or impairment, no deficits were noted.  There was evidence of obsessive or ritualistic behavior in that there was obsessive safety seeking and avoidance of reminders of war.  The Veteran had a normal rate, flow and volume of speech.  He experienced panic attacks in crowded areas.  The Veteran experienced moderate anxiety.  He did not experience impaired impulse control.  He did experience moderate sleep impairment due to disturbing dreams.  There were no other related symptoms.  The examiner assessed the Veteran as having a GAF score of 65, indicating mild to moderate symptoms, with some social and industrial impairment.  The Veteran was considered competent to handle his funds.  

Following his April 2008 grant of service connection for PTSD, rated as 10 percent disabling, the Veteran submitted private and VA treatment notes in support of his claim for a greater initial evaluation.  A May 2008 VA treatment note, by M.A. Sprenger, M.D., indicated that Dr. Sword's records were reviewed as part of the diagnostic interview.  Dr. Sprenger indicated that the Veteran had sought treatment from Dr. Sword during the previous few years following an incident in which he was violent during his sleep and nearly strangled his wife.  The Veteran reported that he experienced ongoing nightmares, night sweats, and poor sleep, such that he rarely slept greater than 3 to 4 hours a night.  He reported that he heard every noise and slept with a baseball bat for protection.  He reported that he isolated, and avoided anything that reminded him of war or crowds.  He indicated that he could not shop, often experienced road rage, and did not trust his temper, or people.  The Veteran reported that he experienced emotional numbing even with his daughters, and found that he was unable to get close to others.  He noted that his temper flared too easily.  

Dr. Sprenger indicated that the Veteran was able to maintain personal hygiene.  His behavior was cooperative, but guarded.  His mood was anxious and currently depressed.  His affect was appropriate to content, but the content was depressive.  His speech was of normal rate and volume and had good clarity.  The Veteran's stream of thought was logical and linear.  The Veteran denied experiencing suicidal and homicidal ideation.  There were no auditory or visual hallucinations, delusions, or ideas of reference.  There was no paranoia.  The Veteran's memory was intact, his judgment was good, and his insight was fair.  As such, the examiner indicated that the Veteran had chronic and moderately severe PTSD, and that there was clear evidence that PTSD had greatly affected his personal life, his ability to function socially, and his ability to relate to people.  He was able to work, but admitted that he had problems with his temper.  The Veteran had minimized any problems related to emotional issues for many years.  The Veteran was assessed as having a GAF score of 50.  The Veteran agreed to a trial of Trazadone.  

Private treatment records from Dr. Sword in 2007 and 2008 show that the Veteran had started to see Dr. Sprenger at the VA for psychiatric medications.  They reflected that he at times felt discouraged and frustrated by the VA process, nervous prior to his upcoming VA examination, anxious and upset that his service records were not clearer, and angry about the time involved in qualifying for disability benefits.  Treatment notes show that the Veteran reported experiencing poor sleep, waking though the night, and finally rising at 5 am.  He expressed that he felt like a forgotten soldier from a forgotten war.  The Veteran was assessed as having a GAF score of 48.  

A July 2008 letter from H. Haynes, M.D., indicated that the Veteran was under her medical care, and following a lengthy review of assessments by Drs. Sword and Sprenger, it was her opinion that the Veteran's PTSD significantly affected his day-to-day life and interpersonal relationships, such that a 10 percent rating was a gross underestimation.  

In August 2008 Dr. Sword indicated that since December 2004 the Veteran had attended 50 treatment sessions with him, and that he had gained an extended grasp and understanding of the Veteran's PTSD.  Dr. Sword indicated that the Veteran's frustration complicated his mental status and contributed to its worsening.  He indicated that he had assessed the Veteran as having a GAF score of 48, and Dr. Sprenger had assessed a GAF score of 50, and a score of 48 to 50 was indicative of serious symptoms, for example serious impairment in social and occupational functioning.  Dr. Sword indicated that the Veteran clearly had serious impairment, as evidenced in that he had been unemployed for the previous 20 years, and socially withdrawn in a remote mountain region home.  The Board observes that treatment notes reflected that the Veteran retired at age 55.  Dr. Sword emphasized that the Veteran's treating providers were in close agreement as to the Veteran's assessment scores, which contrasted with the VA examiner's assessment of a GAF score of 65, indicative of mild symptoms but generally functioning well.  He emphasized that the examiner spent approximately 20 minutes with the Veteran, whereas he had built a therapeutic relationship over years.  Dr. Sword addressed inconsistencies in the examiner's verbal description of the numerical GAF score assigned, and the DSM-IV verbal description, indicating that the verbal description better matched a numerical score of 60.  In addition, Dr. Sword indicated that the Veteran related better to a country setting and doctors familiar with his culture, suggesting that the VA examiner was unable to adequately assess the case due to geographical and cultural limitations.  Dr. Sword indicated that the Veteran experienced total industrial impairment for the previous 36 years, and significant social impairment, both as a result of his service-connected disability.  

VA treatment notes through 2008 indicated that the Veteran was prescribed Zolpidem as needed for sleep.  The Veteran explained that his nightmares continued, as did the rest of his PTSD symptomatology, controlling much of his life.  He was oriented, clean and well groomed.  The Veteran's mood showed some depression and anxiety.  His affect was full.  His speech had normal rate, volume and clarity.  His stream of thought was linear and goal-oriented.  He did not experience suicidal or homicidal ideation, auditory or visual hallucinations, paranoia, delusions, or ideas of reference.  He reported some forgetfulness, but his memory was intact overall.  His judgment was impaired if he experienced road rage or anger attacks.  His insight was good.  He continued to be assessed as having a GAF score of 50.  The Veteran's treatment also included Ambien.  

The Veteran was afforded another VA psychiatric examination in November 2008, wherein the claims folder was reviewed.  The examiner indicated that the Veteran had difficulties with anger management and had punched holes in the wall and kicked the dog when he lost his temper.  The Veteran's symptoms were considered moderate to severe, and included reexperiencing symptoms such as frequent intrusive thoughts about combat, combat nightmares, combat flashbacks and reactivity to cues.  In addition, the Veteran experienced avoidance symptoms, to include avoiding talking about his combat experiences, diminished interest in leisure activities, feeling detached from others and having a restricted affect.  He experienced increased arousal such as sleep difficulties, irritability and anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  The Veteran reported that he had not experienced any legal problems since his previous examination.  He reported that he had worked for 36 years, but since leaving his work, in which he experienced anger management problems, he had not worked for approximately 20 years.  The Veteran reported that he was married with two adult children and four grandchildren, and that he had a good relationship with his family, with his daughters and grandchildren visiting weekly.  He reported that he spent most of his time at home avoiding social contact, did not socialize with friends, and engaged in limited leisure activities.  He reported that he experienced anger management problems at home.  The Veteran did not have a history of assaultiveness, and did not experience suicidal ideation.  

On examination, there was no impairment of thought process or communication.  There were, however, auditory hallucinations, in that the Veteran reported hearing voices of soldiers of the Korean War.  There was no inappropriate behavior.  There were no suicidal or homicidal thoughts, ideations, plans, or intent.  The Veteran was able to maintain minimal personal hygiene.  He was oriented to person, time and place, with no impairment of memory loss noted.  The Veteran engaged in obsessive or ritualistic behavior in that he engaged in checking behavior.  The rate and flow of his speech was normal.  He described experiencing panic attacks.  He had a moderately depressed mood, and moderate anxiety.  His impulse control was not impaired.  He was sleep impaired.  The Veteran was assessed as having a GAF score of 58.  He was considered capable of handling his finances.  

The examiner indicated that the Veteran experienced moderate social impairment due to PTSD, and avoided socializing with people outside of his family.  He also experienced anger management resulting in some difficulties, such as punching holes in walls and kicking the dog, to include preventing him from advancing at work, when he worked.  The Veteran had been unable to find additional work after he left his job at age 55, and remained unemployed for approximately 20 years.  As such, the examiner indicated that there was reduced reliability and productivity due to PTSD signs and symptoms.  

Following an award of a 30 percent rating for PTSD from August 15, 2008, the Veteran continued to contend that he was entitled to a higher evaluation.  

VA treatment records from 2009 show that the Veteran's PTSD symptoms remained similar, with difficulty sleeping continuing to be a problem.  He variously experienced an anxious mood with depression, and was angry and upset.  The Veteran was moderately depressed according to diagnostic testing.  Homicidal ideation, auditory or visual hallucinations, paranoia, delusions or ideas of reference were absent.  His memory was intact, but he reported difficulty concentrating caused him to be forgetful at times.  His judgment and insight were good.  It was indicated that he continued to have intrusive thoughts, and at times had considered suicide; however, he denied intent because he would not want to hurt his family, and because a friend lived with the consequences of a failed suicide.  The Veteran was assessed as having a GAF score of 50.  

In August 2009 the Veteran was afforded another VA examination, wherein many of the symptoms remained the same.  The Veteran reported that he was more tense and jittery and that he startled more easily than in the past.  He continued to dream of his experiences and had intense survivor's guilt.  Fireworks and explosions reminded him of his experiences and caused physiological arousal, and media containing war or conflict caused strong unpleasant emotions.  The Veteran indicated that he felt emotionally detached from his wife of over 50 years because he felt that she was unable to understand.  The Veteran had difficulty recalling specific events, reporting it was easier earlier in life.  The Veteran reported experiencing more intense anger than in the past associated with everyday situations that previously would not have caused difficulty, including waiting in line for groceries.  He indicated that he experienced intense anger at other drivers.  His sleep difficulties, including nightmares, were ongoing.  He indicated that he experienced occasional thoughts of suicide, but denied means, plans or intent.  The Veteran reported that in the previous several months he heard mumbling nearby on several occasions when no one was around.  He reported that out of the corner of his eye, he thought that he saw someone watching him, but when he turned to look, no one was present.  The Veteran reported that since June 2009 this occurred once to twice a month, but denied any sense of paranoia or anxiety associated with the events.  He continued to feel frustrated and depressed.  The Veteran denied legal problems.  He reported that he retired in 1988, after which he was unable to find other work and believed this was due to his age.  The Veteran was able to perform work with occasional problems managing and controlling his anger, which was the reported reason for leaving his position.  He reported that he was married with two adult children and four grandchildren.  The Veteran spent time with family, but had few friends and engaged in only occasional social activity with them.  The Veteran denied substance abuse, and had no history of assaultiveness.  

The examiner indicated the presence of impairment of thought process or communication, delusions, hallucinations and their persistence, some suicidal ideation, without plans, means or intent, panic attacks, depression, depressed mood or anxiety, and sleep impairment.  There was no inappropriate behavior, memory loss or impairment, obsessive or ritualistic behavior, or impaired impulse control.  The ability to maintain minimal personal hygiene, orientation to person, place and time, rate and flow of speech, concentration, and appetite was normal.  The Veteran was able to manage finances, and assessed as having a GAF score of 51.  

The examiner indicated that the Veteran continued to experienced moderate psychosocial impairment since his previous examination in 2008, and that there was reduced reliability and productivity due to PTSD signs and symptoms.  Additionally, the examiner indicated that in the previous several months the Veteran heard mumbling nearby on several occasions when no one was there.  The examiner indicated that the sounds were incomprehensible, and given the Veteran's lack of other psychotic symptoms, may be more likely associated with recent hearing loss than a psychotic disorder.  It was recommended that the Veteran seek further testing.  The Veteran reported thinking that he saw someone watching him from the corner of his eye, and the examiner indicated this visual experience, occurring once or twice a month, appeared to be unassociated with the mumbling he heard.  The Veteran denied any sense of paranoia or anxiety associated with such events.  The examiner emphasized that the Veteran felt depressed, which was associated with difficulties navigating the VA system.  The examiner noted that the Veteran had difficulty understanding some of the questions asked of him, even when questions were spoken very loudly, and his answers were at times unrelated to the questions asked.  The examiner indicated that the answers were not, however, bizarre or out of context, rather they seemed to result from difficulty hearing.  

VA treatment records from 2010 showed that the Veteran continued to struggle with similar symptomatology; however, he reported an increase in frequency and intensity such that his symptoms were worsening overall.  In addition, his judgment was impaired when he was very angry or upset.  The Veteran reported that his sleep difficulties and anger were worse.  He indicated that he slept from 10:30 to 12:30 and then was up most of the night.  He reported an incident in which his wife informed him that he attempted to choke or restrain her during the night.  He reported experiencing nightmares at least 3 times a week.  He indicated that he experienced road rage, and his anger lasted at least half an hour after an incident.  He felt on guard, easily threatened, and did not feel safe.  He reported more difficulty concentrating, with forgetfulness due to more intrusive thoughts and flashbacks.  He experienced visual hallucinations related to flashbacks.  He reported that he had even gone to check for footprints of the individual he believed was threateningly lurking in the corner of his garden, to no avail.  He indicated that for as long as these visual hallucinations continued he had not been harmed, and he was less constant in his interpretation that it was the devil.  The Veteran reported that he and his wife had recently celebrated 50 years of marriage; however, he indicated that they did not share many activities together.  The Veteran reported that he kept a gun in his closet and a baseball bat by his bed for protection.  He indicated that he struggled financially, and considered stopping his medications due to cost.  It was indicated that the Veteran experienced occasional auditory hallucinations, probably flashbacks related to his experiences in the Korean War.  His short term memory was intact.  He was assessed as having a GAF score of 45.  

VA treatment records from 2011 indicate that the Veteran continued in treatment for similar PTSD symptomatology.  The Veteran continued to report experiencing anger issues, flashbacks, and intrusive thoughts.  He indicated that he continued to experience difficulty sleeping, and accepted this as a constant problem, and stopped taking his medications.  He reported impaired judgment when he became too angry, upset, or anxious.  The Veteran discussed how working in the yard was his "worklike setting" and he was unable to have others help him and if someone tried to help but did not conform to his way of doing things then he would angrily send them away.  He indicated that he could not maintain effective social relationships, and outside of his family, he only attended a monthly Korean War veterans group for social contact, occasionally talked with a class mate if they happened to run into each other, and attended a monthly senior citizens lunch.  The Veteran described snapping in anger, and that he regretted being mean or saying certain things to his wife.  He was assessed as having a GAF score of 45, and his PTSD was considered chronic and severe.  He was considered to be unable to enjoy people or family, and to be isolated.  His symptoms were noted to remain present in a consistent manner, and to be disruptive to a higher quality of life.  

The Veteran was afforded a video-conference hearing in June 2011 at which he described why he believed he was entitled to an increased rating.  He indicated that his daily life was miserable.  His representative explained that he lived in a rural area, such that he would not be exposed to many people.  The Veteran descried mainly engaging in yard work, a solitary activity, and occasionally making a trip to town.  He indicated that he would take his wife shopping, although as reported in the treatment records, he waited outside for her to shop.  The Veteran reported that he worked in purchasing prior to retirement, where it was just him and his boss.  He described difficulty sleeping, such that he typically awoke in the early morning hours and was unable to return to sleep.  The Veteran described avoiding others because he worried that he would hurt them when he was angry.  

Following a remand, the Veteran was afforded another VA psychiatric examination in October 2011.  The examiner indicated that the Veteran was assessed as having a GAF score of 50, and that there was occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking and/or mood.  The Veteran's symptoms remained much as earlier described, to include social isolation beyond interactions with his long-time wife and family.  He indicated that when he retired at 55 years of age he had difficulty getting along with his boss.  He continued to experience difficulty sleeping, including awaking from nightmares in a state of panic with palpitations and increased perspiration.  

The Veteran persistently reexperienced recurrent and distressing recollections of the event, including images, thoughts or perceptions, recurrent distressing dreams of the event, acting or feeling as if the traumatic event were recurring, including a sense of reliving the experience, hallucinations and dissociative flashback episodes, and intense psychological stress at exposure to internal or external cues that symbolized or resembled an aspect of the traumatic event.  The Veteran experienced persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness evidenced by efforts to avoid thoughts, feelings or conversations associated with the trauma and activities, places or people that aroused recollections of the trauma, markedly diminished interest or participation in significant activities, and feelings of detachment or estrangement from others.  The Veteran experienced persistent symptoms of increased arousal to include difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

PTSD symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The Veteran's symptoms included depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The examiner indicated that the Veteran was capable of managing his finances.  The Veteran continued to have significant problems with his sleep.  

Legal Analysis 

After considering the totality of the record, the Board finds the evidence supports a 70 percent disability rating throughout the course of this appeal, and no higher for the Veteran's PTSD.  The evidence demonstrates that the Veteran has significant impairment due to such symptoms as heightened anger and irritability, nightmares, anxiety, depression, panic attacks, difficulty sleeping, forgetfulness, obsessive and ritualistic behavior, auditory and visual hallucinations, and periodic suicidal thoughts.  By his own report, he retired many years ago in part due to anger issues.  He reported familial difficulties, such as arguments with his wife.  He has been assessed as having difficulties in thinking, familial and social relationships, work, and mood.  Finally, he has been assigned GAF scores between 45 and 65, with the lower scores indicative of serious symptoms.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  Though he does not meet all the criteria for a 70 percent rating, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Veteran, the Board resolves all reasonable doubt in the Veteran's favor and finds that he is entitled to a 70 percent rating for his PTSD.  

With respect to whether the Veteran is entitled to a rating in excess of 70 percent for his PTSD, he has not demonstrated total occupational and social impairment due to such symptoms as impairment in thought processes or communication; persistent danger of hurting himself or others; disorientation, or memory loss.  The VA examiners have consistently noted that the Veteran is oriented on examination.  His personal appearance and hygiene have also been within normal limits.  Moreover, although the Veteran has experienced suicidal ideation he has indicated no intent to act on it.  He maintains a long-term marriage.  Although the Veteran has experienced auditory and visual hallucinations, they are not persistent.  Although he has denied significant social interaction, he indicated that he engages in a monthly meeting and lunch.  Although he is irritable and has angry outbursts, the evidence does not indicate that he is a danger to others, rather he avoids others.  Although the Veteran has indicated that he has financial difficulties, the Veteran has not been considered incapable of handling his finances.  Overall, the preponderance of the evidence is against a finding of total social or occupational impairment due to the Veteran's PTSD, as would warrant a 100 percent rating.  

The Board has also considered the Veteran's lay statements that his PTSD disability is worse than currently evaluated.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes. 

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be most probative.  

The Board has considered whether to issue staged ratings, but finds them not appropriate under the circumstances.  

Extraschedular Consideration

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there is a sequential three-step analysis to determine whether a case should be referred for extraschedular consideration.  Step one, is to determine whether the schedular rating adequately contemplates a claimant's disability picture.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, then no referral to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for consideration of an extraschedular rating is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and the schedular criteria are therefore found to be inadequate, then step two is to determine whether the claimant's disability picture is exceptional with such related factors such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular criteria.  If the disability picture meets the second step, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  In other words, the Veteran, has described symptomatology regarding his PTSD that includes anxiety, anger, irritability, depression, sleep difficulties, auditory and visual hallucinations, difficulty concentrating, hypervigilance, obsessive and ritualistic behaviors, and periodic self-destructive thoughts.  The Board is cognizant of the Veteran's contention that his PTSD symptomatology, namely his anger, partly caused him to retire.  The Veteran, however, does not experience symptomatology not already contemplated by the Rating Schedule.  As the rating criteria reasonably describe the disability and symptomatology, the threshold factor for extraschedular consideration under step one of Thun has not been met, and the Board need not reach the second step of the Thun analysis, that is, whether the disability picture is exceptional.  As the disability picture is contemplated by the Rating Schedule, the assigned schedular rating is, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).

The Board has also considered the Court's decision in Rice v. Shinseki, 22 Vet. App. 447 (2011).  In Rice, the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating. In any event, the Board notes that the appellant although he is not employed, has indicated that he retired at age 55, in part due to his anger issues, and believes he was unable to attain other work due to his age.  38 C.F.R. § 4.16 (2011).  Indeed, he does not appear to contend that he is entitled to a total rating based on unemployability due to a service-connected disability.

Overall, the evidence is at least in balance as to whether an initial disability rating of 70 percent is warranted for the Veteran's PTSD; however, the preponderance of the evidence is against a rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to an initial disability rating of 70 percent during the course of this appeal, but no higher for service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


